DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 9 August 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,844,789 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the instant claims and those of the ‘789 patent are minor grammatical and synonym choices which render the scope of the two sets of claims nearly identical.
Regarding claim 1, the limitations of this claim are read on by the limitations of claim 1 of the ‘789 patent.
Regarding claims 2-7, each of these claims are similarly read on by the limitations of respective claims 2-7 of the ‘789 patent.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,071,452 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the instant claims and those of the ‘789 patent are minor grammatical and synonym choices which render the scope of the two sets of claims nearly identical with the claims of the ‘452 generally being more narrow and therefore still anticipating the instant claims.
Regarding claim 8, the limitations of this claim are read on by the limitations of claim 1 of the ‘452 patent.
Regarding claims 9-15, each of these claims are similarly read on by the limitations of claims 1-6 of the ‘789 patent.
Regarding claim 16, the limitations of this claim are read on by the limitations of claim 7 of the ‘452 patent.
Regarding claims 17-20, the limitations of this claim are also deemed to be effectively read on by the limitations presented in claim 7 of the ‘452 patent.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim(s) 1-2, 4, 8-11, 15-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Sayeh et al. (PG Pub 2008/0107239 A1) hereinafter referred to as Sayeh or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Tovey et al. (US Patent 6,231,565 B1) hereinafter referred to as Tovey in view of Sayeh (PG Pub 2008/0107239 A1).
Regarding claim 1, Sayeh discloses an automated (paragraph 23-24) reloading system (fig. 6) for replacing a spent surgical end effector (401, 704) component in a manipulatable robotic tool portion (601) of a robotic surgical system (600) with a new surgical end effector component (different 401), said automated reloading system comprising: 
an extraction system (fig. 7; 301, 701; alternatively 301, 701 and paragraph 53 – ‘drive mechanism’) supportable within a work envelope of the manipulatable robotic tool portion of the robotic surgical system, said extraction system configured to automatically dislodge said spent surgical end effector component from a component support portion (102, 103, 700 – paragraphs 30, 49) of said manipulatable robotic tool portion when said manipulatable robotic tool portion moves said spent surgical end effector into extractive engagement therewith (paragraphs 39 and 49); and 
602; alternatively 602 and paragraph 53 – ‘drive mechanism in a rotating or translating carrousel’) supportable within the work envelope, said new component support arrangement supporting at least one said new surgical end effector component in a loading orientation such that when said manipulatable robotic tool portion moves said component support portion into loading engagement with one of said at least one new surgical end effector components, said one of said at least one new surgical end effector components is loaded therein (paragraph 30).

The Office deems Sayeh to teach a surgical end effector with 401 as they are elements on the end of a medical treatment/surgical device that effect a change in the treatment of a patient.
Wherein the Applicant may argue that Sayeh does not disclose an end effector, Tovey discloses a system for replacing a spent end effector component (18; 90) in a surgical end effector with a replacement end effector component (18; 90 – col. 4 lines 14-20), the system comprising: an extraction system (col. 4 lines 1-13; “Other forms of releasable mechanical attachment of these components are envisioned as well”).
Tovey fails to disclose those elements which are taught by Sayeh including that the system for replacing a spent end effector (401, 704) component is an automated (paragraph 23-24) reloading system (fig. 6) for replacing a spent surgical end effector (401, 704) component in a manipulatable robotic tool portion (601) of a robotic surgical system (600) with a new surgical end effector component (different 401), said fig. 7; 301, 701; alternatively 301, 701 and paragraph 53 – ‘drive mechanism’) supportable within a work envelope of the manipulatable robotic tool portion of the robotic surgical system, said extraction system configured to automatically dislodge said spent surgical end effector component from a component support portion (102, 103, 700 – paragraphs 30, 49) of said manipulatable robotic tool portion when said manipulatable robotic tool portion moves said spent surgical end effector into extractive engagement therewith (paragraphs 39 and 49); and a new component support arrangement (602; alternatively 602 and paragraph 53 – ‘drive mechanism in a rotating or translating carrousel’) supportable within the work envelope, said new component support arrangement supporting at least one said new surgical end effector component in a loading orientation such that when said manipulatable robotic tool portion moves said component support portion into loading engagement with one of said at least one new surgical end effector components, said one of said at least one new surgical end effector components is loaded therein (paragraph 30).
Given the teachings of Sayeh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the robotic surgical end effector system of Tovey with the robotic reloading features of Sayeh.  Tovey is concerned about being able to attach new and different end effectors to the robot using known mechanisms (Tovey - col. 4 lines 1-13; “Other forms of releasable mechanical attachment of these components are envisioned as well”) and Sayeh teaches using a moveable support member to hold and help place new and different end units on a medical robot.  Doing so would allow the end units to be replaced without having to take 

Regarding claim 2, Sayeh (alternatively Tovey as modified by Sayeh) discloses a collection receptacle (300, 703) adjacent said extraction system such that when said spent surgical end effector components are dislodged from their respective end effector support portions, said spent surgical end effector components automatically collect within said collection receptacle (paragraphs 49, 56).

Regarding claim 4, Sayeh (alternatively Tovey as modified by Sayeh) discloses wherein said extraction system (fig. 7; 301, 701; alternatively 301, 701 and paragraph 53 – ‘drive mechanism’) comprises an extraction member movably supported (paragraph 53 – ‘drive mechanism’) adjacent said collection receptacle for selective movable extractive engagement with said spent surgical end effector component.

Regarding claim 8, Sayeh discloses an automated (paragraph 23-24) reloading system (fig. 6) for replacing a spent surgical end effector (401, 704) in a manipulatable robotic tool portion (601) of a robotic surgical system (600), said automated reloading system comprising a selectively movable (paragraph 53 – ‘drive mechanism in a rotating or translating carrousel’) support assembly (602 and paragraph 53 – ‘drive mechanism in a rotating or translating carrousel’) configured to support a plurality (fig. 6) of new surgical end effectors (401, 704) in a corresponding loading orientation within a work envelope of the manipulatable robotic tool portion, said selectively area around empty sections of 602) for receiving a portion of said spent surgical end effector therein while remaining attached to said manipulatable robotic tool portion (paragraphs 39 and 49), said unloading station configured to operably support said spent surgical end effector while being automatically detached from said manipulatable robotic tool portion (paragraphs 39 and 49).

The Office deems Sayeh to teach a surgical end effector with 401 as they are elements on the end of a medical treatment/surgical device that effect a change in the treatment of a patient.
Wherein the Applicant may argue that Sayeh does not disclose an end effector, Tovey discloses a system for replacing a spent end effector component (18; 90) in a surgical end effector with a replacement end effector component (18; 90 – col. 4 lines 14-20), the system comprising: an extraction system (col. 4 lines 1-13; “Other forms of releasable mechanical attachment of these components are envisioned as well”).
Tovey fails to disclose those elements which are taught by Sayeh including that the system for replacing a spent end effector (401, 704) component is an automated (paragraph 23-24) reloading system (fig. 6) for replacing a spent surgical end effector (401, 704) in a manipulatable robotic tool portion (601) of a robotic surgical system (600), said automated reloading system comprising a selectively movable (paragraph 53 – ‘drive mechanism in a rotating or translating carrousel’) support assembly (602 and paragraph 53 – ‘drive mechanism in a rotating or translating carrousel’) fig. 6) of new surgical end effectors (401, 704) in a corresponding loading orientation within a work envelope of the manipulatable robotic tool portion, said selectively movable support member further defining at least one unloading station (area around empty sections of 602) for receiving a portion of said spent surgical end effector therein while remaining attached to said manipulatable robotic tool portion (paragraphs 39 and 49), said unloading station configured to operably support said spent surgical end effector while being automatically detached from said manipulatable robotic tool portion (paragraphs 39 and 49).
Given the teachings of Sayeh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the robotic surgical end effector system of Tovey with the robotic reloading features of Sayeh.  Tovey is concerned about being able to attach new and different end effectors to the robot using known mechanisms (Tovey - col. 4 lines 1-13; “Other forms of releasable mechanical attachment of these components are envisioned as well”) and Sayeh teaches using a moveable support member to hold and help place new and different end units on a medical robot.  Doing so would allow the end units to be replaced without having to take the time of a user to do it and also help ensure the sterilized area of the end effector by not having to have the step performed by hand.

Regarding claim 9, Sayeh (alternatively Tovey as modified by Sayeh) discloses wherein at least a rotary detachment motion (rotation of lock pin 702; fig. 7) must be applied to at least one of said spent surgical end effector and said manipulatable robotic tool portion to detach said spent surgical end effector therefrom.

Regarding claim 10, Sayeh (alternatively Tovey as modified by Sayeh) discloses wherein at least another rotary attachment motion (reverse rotation of lock pin 702; fig. 7) must be applied to at least one of said new surgical end effector and said manipulatable robotic tool portion to attach said new surgical end effector to said manipulatable robotic tool portion.

Regarding claim 11, Sayeh (alternatively Tovey as modified by Sayeh) discloses wherein said movable support assembly comprises a selectively rotatable carrousel (602, 300; paragraph 53 - the active elements include a drive mechanism in a rotating or translating carrousel, which houses multiple fixed-size collimators… These active elements may be located in various locations, such as on… the tool tray 602) supportable within said work envelope and communicating with said robotic system, said carrousel defining a plurality of reloading positions therein, each said reloading position configured to receive a corresponding one of said new surgical end effectors therein and wherein an empty one of said reloading positions comprises said unloading station.

Regarding claim 15, Sayeh (alternatively Tovey as modified by Sayeh) discloses wherein said spent and new surgical end effectors comprise disposable loading units (Sayeh – 401, 704 can be disposed of; Tovey – 18, 90 can also be disposed of).

Regarding claim 16, Sayeh discloses a method for automatically (paragraph 23-24) replacing a spent end effector component (401, 704) operably coupled to a manipulatable robotic tool portion (601) of a robotic system (600) with a new end effector component, said method comprising: orienting an automated reloading system (paragraph 53) within a work envelope of the manipulatable robotic tool portion, the automated reloading system comprising at least one said new end effector (fig. 6 – plurality of 401, 704) oriented in a loading orientation, the automated reloading system defining an unloading position (paragraphs 39 and 49 – disengaging of 401 or 701); activating the robotic system to move the manipulatable robotic tool portion to locate the spent end effector component in the unloading position (paragraph 30, 39, 49 and 53); automatically applying an extraction motion to at least one of the spent end effector component and the manipulatable robotic tool portion when in the unloading position to detach the spent end effector component from a corresponding portion of the manipulatable robotic tool portion (paragraphs 30, 39 and 49); reactivating the robotic system to move the corresponding portion of the manipulatable robotic tool portion into loading engagement with the new end effector component; and applying a loading motion to at least one of the new end effector component and the corresponding portion of the manipulatable robotic tool portion to operably couple the new end effector component to the corresponding portion of the manipulatable robotic tool portion (paragraphs 30, 39 and 49).


Wherein the Applicant may argue that Sayeh does not disclose an end effector, Tovey discloses a method for replacing a spent end effector component (18; 90) in a surgical end effector with a replacement end effector component (18; 90 – col. 4 lines 14-20), the method comprising: an extraction step (col. 4 lines 1-13; “Other forms of releasable mechanical attachment of these components are envisioned as well”).
Tovey fails to disclose those elements which are taught by Sayeh including that the method for replacing a spent end effector (401, 704) component is automatically (paragraph 23-24) replacing a spent end effector component (401, 704) operably coupled to a manipulatable robotic tool portion (601) of a robotic system (600) with a new end effector component, said method comprising: orienting an automated reloading system (paragraph 53) within a work envelope of the manipulatable robotic tool portion, the automated reloading system comprising at least one said new end effector (fig. 6 – plurality of 401, 704) oriented in a loading orientation, the automated reloading system defining an unloading position (paragraphs 39 and 49 – disengaging of 401 or 701); activating the robotic system to move the manipulatable robotic tool portion to locate the spent end effector component in the unloading position (paragraph 30, 39, 49 and 53); automatically applying an extraction motion to at least one of the spent end effector component and the manipulatable robotic tool portion when in the unloading position to detach the spent end effector component from a corresponding portion of the manipulatable robotic tool portion (paragraphs 30, 39 and 49); reactivating the robotic paragraphs 30, 39 and 49).
Given the teachings of Sayeh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the robotic surgical end effector method of Tovey with the robotic reloading features of the method of Sayeh.  Tovey is concerned about being able to attach new and different end effectors to the robot using known mechanisms (Tovey - col. 4 lines 1-13; “Other forms of releasable mechanical attachment of these components are envisioned as well”) and Sayeh teaches using a moveable support member to hold and help place new and different end units on a medical robot.  Doing so would allow the end units to be replaced without having to take the time of a user to do it and also help ensure the sterilized area of the end effector by not having to have the step performed by hand.

Regarding claim 19, Sayeh discloses wherein said applying a loading motion comprises applying a rotary loading motion (rotation of lock pin 702; fig. 7) to at least one of said new end effector component and said manipulatable robotic tool portion.



Allowable Subject Matter
Claims 3, 5-7, 12-14, 17-18 and 20 would be allowable if they were to overcome the Double Patenting rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The cited prior art generally relates to automatic reloading of end effectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731